Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant

This Non-Final Office Action is the first office action in response to Application Serial 16/177,051 filed on October 31, 2018.  Claims 1-20 are pending in this application and have been rejected below.


Information Disclosure Statement


The information disclosure statements (IDS) filed on October 31, 2018 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 8 and 17) recite “receiving an acknowledgement … is completed by the user, prior 

These limitations are directed to analyzing data collected from surveys/votes, which is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, 

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “that the software application service”,  “the on-line survey”,  “an electronically targeted user of the on-line survey”;” on-line survey by using an artificial intelligence (AI) model”, “ machine data designated within the software application service, “in the on-line survey”, in claim 1, “the AI model”, “the software application service” in claim 2; “the AI Model”, in claim 3; 5,  and; no additional elements are recited in claim 4; “ software patches” in claim 6, “embedding response data”, “on-line surveys” in claim 7; “a computer program product tangibly embodied in a computer-readable storage device and comprising instructions that when executed by a processor perform a method for … provided by a support service in an enterprise network”  by the processor, on the enterprise network between the customer, an app of the enterprise network and the service agent”;  “an on-line survey” , “by an on-line survey app”, “by an artificial intelligence (Al) app coupled to the on-line survey app, ” “a prediction solution application”, in claim 8;  “the computer program product …, comprising instructions for the processor to perform”, “enabling the customer to selectively agree or disagree with prefilled predicted response data, ” “the on-line survey” in claim 9; “ the computer 



Furthermore, with respect to the “receiving an acknowledgement..” and “sending.. the response”,  , these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity to the judicial exception. – See MPEP 2106.05 (g) 

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. – See MPEP 2106.05 (h).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);

  In addition, as noted above, with respect to the receiving and sending, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 10,181,984 B1), in view of Frank (US 8,645,200).


Regarding Claim 1,  

A method for embedding response data to an on-line survey when soliciting feedback through the use of an on-line survey to user about an user experience to a software application service provided, the method comprising: 

Henderson [column 14 lines 56], [column 14 lines 62-65] teaches various survey participants may be pre-associated with different incident types.;


receiving an acknowledgement that the software application service is completed by the user, prior to sending to the user the on-line survey for completion; 
Henderson [column 14 lines 27-34]  teaches  the event of operation 604 comprises the network incident receiving notification that the incident has achieved a "resolved" status. In an implementation, the resolved status of a network incident is established by human input responsive to a decision that the incident is complete, 
Henderson [column 15 lines 27-29] status includes open or resolved. In one example, setting the field 710 to "resolved" triggers the performance of operation 604, which as discussed below, commences post incident analysis.,  
Henderson [column 16 lines 54-56] If a post incident review is mandated, however, then operation 608 advances to operation 610 where the system management module 122 initiates a post incident review


sending the on-line survey with response data included to aid the user in completing the on-line survey wherein the user is an electronically targeted user of the on- line survey by virtue of an use by the user of the software application service; 
Henderson [column 16 lines 57-63] in operation 610 the survey manager 422 begins the process of putting together a post incident survey, which involves identifying survey questions to include in the post incident survey, [column 17 lines 24-41] in operation 617, the survey manager 422 attempts to auto populate the current question 416A, [column 17 lines 55-65], when all questions have been processed, operation 620 is performed next, wherein the survey manager 422 transmits the completed survey to the survey participants that were identified in operation 603, including the survey manager 422 and server 122a publishing the questions from cache 417A via a web interface and then transmitting a notification or other message indicating survey availability to each of the designated survey participants.
Henderson [column 4 lines 18-23] teaches a highly customized post-incident survey. Questions include post incident survey are identified by applying an application criteria statement associated with each potential question in a survey question database attributes of a network incident., Henderson [column 4 lines 18-29].




embedding with response data pre-filled or predicted responses to at least one or more questions in the on-line survey by using … based on historical response data to on-line surveys and the response data predicted either directly or indirectly by algorithmic solutions from a set of data points and machine data designated within the software application service wherein the set of data points at least comprise data of time periods corresponding to: response time of providers to user requests, response time of providers to update data of the user requests


Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question from predefined data sources specified in the auto populate instruction., Henderson [column 17 lines 24-41] in operation 617, the survey manager 422 attempts to auto populate the current question 416A, [column 17 lines 55-65], 
Henderson [column 18 lines 2-15],[Figure 6] teaches this implementation, the pre-completed survey answers need not be pre-populated into the survey, and instead they may be stored in 417B in association with the survey for later insertion into the post incident report in operation 624, discussed below. In a different example, where the survey contains auto-populated answers, the published survey may be configured to have users either confirm, edit, or reject the auto-populated answers. In a different example, the published survey may limit user participant to answering questions that were not, or could not be, auto populated. In one example, the auto-populated survey answers from operation  617 are stored in the cache 417B.

Henderson [column 7 lines 65-67] teaches When a module is implemented using software, this software can be implemented as algorithmic components comprising program instructions stored in a memory, the instructions designed to be executed on a processor., Henderson [column 22 lines 13-16], [column 7 lines 65-67]; 

Henderson [column 18 lines 23-34] The survey manager 422 allows for a prescribed time for each survey participant to answer the survey, after which point the survey is resolved and operation 621 proceeds to operation 622
Although highly suggested, Henderson does not explicitly teach:

“…. by using an artificial intelligence (AI) model …. 

Frank teaches:

“…. by using an artificial intelligence (AI) model based on historical response data to on-line surveys and the response data predicted either directly or indirectly by algorithmic solutions from a set of data points and machine data designated within the software application service wherein the set of data points at least comprise data of time periods……”

Frank [0316] Learning from historical data may also be done utilizing a predictor, which is trained on previous data involving scores computed by the dynamic scoring module 180. In order to train the predictor, training samples involving statistics of scores up to a time t may be used to generate a sample. The label for the sample may be a score that is computed at a time t+A (which is also available since the predictor is trained on historical data). There are various machine learning algorithms that may be used to implement such a predictor (e.g., neural networks, Bayesian networks, support vectors for regressions, and more).; Frank [075] teaches an affective value represents multiple measurements of affective response of a user taken over a period of time.

Henderson teaches identifying survey questions, for each selected identified survey questions, auto populate selected identified survey questions.  Frank 



response time of providers to user requests, response time of providers to update data of the user requests; 

Henderson [column  lines 13-27],[Table 1] teaches examples of post incident reports. Sections includes, a category, assignment data, priority, risk. The timeline pulls data from a stored history of updates to the incident, as well as the originating report, if any, as well as any task created during the process of solving the problem.    See excerpts of Table 1. Illustrate the timeline of the incident being posted at 2015 -06-01  13:22:21 by Stephen Seiters  and  closed 2015-06-01 13:56:30 Brant Darnel. 



    PNG
    media_image1.png
    456
    714
    media_image1.png
    Greyscale

…


    PNG
    media_image2.png
    340
    623
    media_image2.png
    Greyscale



and response time of providers to resolve the user requests during the software application service;


Henderson [column 18 lines 23-34] The survey manager 422 allows for a prescribed time for each survey participant to answer the survey, after which point the survey is resolved and operation 621 proceeds to operation 622


and enabling the user to selectively agree or disagree with embedded pre-filled or predicted response data included in the on-line survey prior to and during a completing of the on-line survey to ensure a sufficient level of accuracy in results of the response data collected by the on-line survey of the software application service.  

Henderson [column 13 lines 35-36] [Figure 6] teaches  receive post survey answers 621, post incident report appropriate? 622  yes or no. ;
Henderson [column 18 lines 35-54] Operation 622 determines whether it is appropriate to start preparing a post incident report in 624, in one example, this is determined by the completion of field 716 of FIG. 7, in another example, the incident report generator 424 may proceed to operation 624 when a user activates the button or other interface feature 718, as described above.
 


(Henderson teaches specifying that the related survey question should be included. The determination of  including the question in the survey “Yes” or not including the question in the survey “No” are steps to ensure a sufficient level of accuracy in the survey.)


Regarding Claim 2,  
The method of Claim 1, further comprising augmenting response data  …: processing a set of event data … wherein the set of event data comprises identifying factors related to data points correlated to positive response data of users of the software application service.  

Henderson [column 13 lines 35-36] [Figure 6] teaches  receive post survey answers 621, post incident report appropriate? 622  yes or no. ;
 
Henderson [column 17 lines 12-19] an application criteria statement may specify that the related survey question should be included in a post incident survey if: 

(Henderson teaches specifying that the related survey question should be included. The determination of  including the question in the survey “Yes” or not including the question in the survey “No” are steps to ensure a correlated response.)


Although highly suggested, Frank does not explicitly teach:
“…the Al model, by … using the Al model ….” 

Frank teaches:
“… augmenting response data in the Al model, by: processing a set of event data using the Al model wherein the set of event data comprises identifying factors related to data points correlated to positive response data of users of the software application service….” 

Frank [0316] Learning from historical data may also be done utilizing a predictor, which is trained on previous data involving scores computed by the dynamic scoring module 180. In order to train the predictor, training samples involving statistics of scores up to a time t may be used to generate a sample. The 

Henderson teaches identifying factors related to data points correlated to positive response data.  Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to combine specify[ing] that the related survey question applying using “Yes” or “No , as taught by Henderson, with machine learned data historical data, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  



Regarding Claim 3,  

The method of Claim 1, further comprising: computing a predicted time duration for each response …  based on the historical response data.  

Henderson [column  lines 13-27],[Table 1] teaches examples of post incident reports. Sections includes, a category, assignment data, priority, risk. The timeline pulls data from a stored history of updates to the incident, as well as the originating report, if any, as well as any task created during the process of solving the problem.  

Although highly suggested, the Henderson does not explicitly teach:
“… the Al model …”. 

Frank teaches:

“a predicted time duration for each response using the Al model based on the historical response data.”  

Frank [0316] Learning from historical data may also be done utilizing a predictor, which is trained on previous data involving scores computed by the dynamic scoring module 180. In order to train the predictor, training samples involving statistics of scores up to a time t may be used to generate a sample. The label for the sample may be a score that is computed at a time t+A (which is also available since the predictor is trained on historical data). There are various 

Henderson teaches identifying time related factors from the historic data points.  Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to track/pull data related to time (e.g., TIMELINE) to resolve an incident, as taught by Henderson, with machine learned data historical data, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  


Regarding Claim 4, 

The method of Claim 3, further comprising: associating index values of severity levels, acknowledge times, and updates to the response data.  

Henderson [column  lines 13-27],[Table 1] teaches examples of post incident reports. Sections includes, a category, assignment data, priority, risk. The timeline pulls data from a stored history of updates to the incident, as well as the originating report, if any, as well as any task created during the process of solving the problem.  The Findings include all of the responses from the post incident review survey. In one example, findings may be omitted for each of the survey designees that opts not to complete the survey. The Resolution from the incident includes close code, lessons learned, if any, changes and problems created to deal with this incident, any known vulnerabilities that were found, information from all of these.

Henderson [column 14 lines 27-34]  teaches  the event of operation 604 comprises the network incident receiving notification that the incident has achieved a "resolved" status. In an implementation, the resolved status of a network incident is established by human input responsive to a decision that the incident is complete, 


Regarding Claim 5 
The method of Claim 1, further comprising monitoring the index value, by: updating the index value by performing one or more additional index value calculations….the historical response data …”


(Henderson teaches recognizing the index value. The recognition is developed on a historical knowledge. ).

Although highly suggested, Henderson does not explicitly teach:
“… using the Al model …”

Frank explicitly teaches:
“… using the Al model and the historical response data …”

[same as claim 1 and claim 3]; [Frank [0316]]


Henderson teaches monitoring index values.  Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to track incident levels and associate incident levels, as taught by Henderson, with machine learned data historical data, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  



Regarding Claim 6, 
The method of Claim 4, further comprises: scheduling software patches to resolve the user requests based on an index values of severity levels.  

Henderson [Table 1] teaches Table 1 Post incident report example illustrates  creating task to patch servers and a Priority 1 – Critical severity level.; Henderson [column  lines 13-27],[Table 1] teaches examples of post incident reports. Sections includes, a category, assignment data, priority, risk. The Resolution from the incident includes close code, lessons learned, if any, changes and problems created to deal with this incident, any known vulnerabilities that were found, information from all of these.



Regarding Claim 7, 
The method of Claim 1, further comprises: configuring embedding response data within the on-line surveys by measuring increases in an user response rate.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question 

Although highly suggested, Henderson does not explicitly teach:
“… measuring increases in an user response rate….”

Frank  teaches:
 “… measuring increases in an user response rate….”

Frank  [0168]  teaches In one embodiment, a score computed by a scoring module, such as the score 164, may include a value representing a quality of the certain experience as determined based on the measurement 110. … The score includes a value that is a function of measurements of at least five users. Optionally, the score is indicative of significance of a hypothesis that the at least five users had a certain affective response. … The changes to the values are manifestations of an increase or decrease, to at least a certain extent, in a level of at least one of the following emotions

Henderson teaches identified survey questions are automatically pre-completed. Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to automatically pre-complete/ embed  questions into a survey, as taught by Henderson, with machine learned data historical data, as 




Regarding Claim 8, 

A computer program product tangibly embodied in a computer-readable storage device and comprising instructions that when executed by a processor perform a method for predicting response data in an on-line survey sent to a customer to solicit feed- back of a customer experience provided by a support service in an enterprise network, the method comprising: 

Henderson [column 9 lines 29-34 ], Henderson [column 9 lines 49-52] teaches a cloud computing communications system 100; Henderson [column 13 line 34-36] teaches the fig 6 flowchart is a computer-implemented process; Henderson [column 22 lines 12-20]  teaches the implementation of the invention can be implemented using a general purpose computer/processor with a computer program that when executed carries out any of the respective techniques. Algorithms and/or instructions . Henderson [Figure 1], [Figure 4A] , [Figure 6]. 




resolving a customer request between a service agent and the customer by performing one or more actions, by the processor, on the enterprise network between the customer, an app of the enterprise network and the service agent; 

 Henderson [column 22 lines 12-20]  teaches the implementation of the invention can be implemented using a general purpose computer/processor,; Henderson [column 15 lines 12-20] , [Figure 1], [Figure 4A], [Figure 6]. 

configuring the one or more actions into one or more event of the support service associated with the customer request; 

Henderson [column 15 lines 49-55] teaches commence preparation of the post incident review (survey) and/or post incident report, as requested, and specified in the form 700. 
sending an on-line survey to the customer after resolving the customer request by an on-line survey app to solicit response data about the customer experience wherein the on-line survey app generates the on-line survey; 

Henderson [column 15 lines 27-30] teaches setting the field 710 to "resolved" triggers the performance of operation 604, which as discussed below, commences post incident analysis.



defining a set of fields for the response data in the on-line survey to configure a set of inputs for the on-line survey app wherein the set of inputs at least comprises: a checkbox, a formula field and a numeric field data; 

Henderson [column 15 lines 38-42] ]Field 716 receives user input specifying whether a post incident report is required. Some examples of the field 716 include a radio button, check box, at least one empty box, 40 pull-down menu, pop-up window, hyperlink, or other input means.; Henderson [column 15 lines 14-42], Henderson [Figure 7]



and pre-filling the response data by response data generated … on-line survey app for predicting the response data using a prediction solution application wherein the prediction data is based at least on a set of time periods of data points and historical response data of a set of events in the support service.  

Henderson [column 15 lines 20-24] teaches the server 122a may automatically … fill-out the field 704 if system management module 410 recognizes the incident type from field 703 as being critical. 
[column 17 lines 24-41] in operation 617, the survey manager 422 attempts to auto populate the current question 416A, [column 17 lines 55-65], when all questions have been processed, operation 620 is performed next, wherein the survey manager 422 transmits the completed survey to the survey participants that were identified in operation 603,

(Henderson teaches recognizing the response is critical. The recognition is developed on a historical knowledge. ).

	Although highly suggested, Henderson does not explicitly teach:
“… by an artificial intelligence (Al) app coupled to the  …”


Frank explicitly teaches:
using the Al model and the historical response data

[same as claim 1 and claim 3]; [Frank [0316]]

Henderson teaches identified survey questions are automatically pre-completed. Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to automatically pre-complete/ embed  questions into a survey, as taught by Henderson, with machine learned data historical data, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  


Regarding Claim 9, 

The computer program product of claim 8, comprising instructions for the processor to perform the method for processing the customer request further comprising: enabling the customer to selectively agree or disagree with pre-filled predicted response data in the on-line survey prior to and during a completing of the on-line survey to ensure a sufficient level of accuracy in results of the response data collected by the on-line survey.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey 
[column 17 lines 24-41] in operation 617, the survey manager 422 attempts to auto populate the current question 416A, [column 17 lines 55-65], when all questions have been processed, operation 620 is performed next, wherein the survey manager 422 transmits the completed survey to the survey participants that were identified in operation 603,



Regarding Claim 10,  
The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: checking a value of a predicted response to the value of the response data by the customer to ensure the value is with a normal value range for accuracy of the response data collected.  

Henderson [column 13 lines 35-36] [Figure 6] teaches  receive post survey answers 621, post incident report appropriate? 622  yes or no. ; Henderson [column 16 lines 63-65] teaches the survey questions are highly customized , according to the nature and criticality of the network incident.; Henderson [column 17 lines 12-19] an application criteria statement may specify that the related survey question should be included in a post incident survey if: (1) the 



Regarding Claim 11,  

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: receiving an acknowledgement that the support service is completed by the customer, prior to sending to the customer the on-line survey for filling out response data.  

Henderson [column 14 lines 26 - 33] the network incident receiving notification that the incident has achieved resolved status. The operation of the related systems has been restored., Henderson [Figure 6]

Henderson [column 14 lines 27-34]  teaches  the event of operation 604 comprises the network incident receiving notification that the incident has achieved a "resolved" status. In an implementation, the resolved status of a network incident is established by human input responsive to a decision that the incident is complete, 

Henderson [column 16 lines 54-56] If a post incident review is mandated, however, then operation 608 advances to operation 610 where the system management module 122 initiates a post incident review



Regarding Claim 12,  

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: filling response data which is un-filled on the part of the customer when completing the on-line survey.  

Henderson [column 15 lines 20-24] teaches the server 122a may automatically … fill-out the field 704 if system management module 410 recognizes the incident type from field 703 as being critical. 



Regarding Claim 13,  

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: …  a predicted value for the customer based on the predicted response data.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question from predefined data sources specified in the auto populate instruction., Henderson [column 2 lines  22-65] 

Although highly suggested, Henderson does not explicitly teach:
“… calculating a customer satisfaction (CSAT) score for the customer with…”

Frank explicitly teaches:
“… calculating a customer satisfaction (CSAT) score for the customer with…”

Frank [0316] Learning from historical data may also be done utilizing a predictor, which is trained on previous data involving scores computed by the dynamic scoring module 180. In order to train the predictor, training samples involving statistics of scores up to a time t may be used to generate a sample.



 Henderson teaches identified survey questions are automatically pre-completed. Frank teaches learning from historical data may be done utilizing a predictor, which is trained on previous data involving scores.  It would have been obvious before the effective filing date to automatically pre-complete/ embed  questions into a survey, as taught by Henderson, with machine learned data calculating a satisfaction score, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  



Regarding Claim 14,  

The computer program product of claim 13, comprising instructions for the processor to perform the method for processing the customer request further comprising: suggesting a predicted value … filling out response data in the on-line survey.  

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey 

Henderson [column 15 lines 20-24] teaches the server 122a may automatically … fill-out the field 704 if system management module 410 recognizes the incident type from field 703 as being critical. 

(Henderson teaches recognizing the response is critical. The recognition is developed on a historical knowledge. ).

Although highly suggested, the Henderson does not teach:
“… of the customer satisfaction score to the customer while the customer is …”

Frank [0316] Learning from historical data may also be done utilizing a predictor, which is trained on previous data involving scores computed by the dynamic scoring module 180. In order to train the predictor, training samples involving statistics of scores up to a time t may be used to generate a sample.

Frank [0253] teaches FIG. 13 illustrates one embodiment of a system configured to utilize profiles of users to compute personalized satisfaction score.

Henderson teaches identified survey questions are automatically pre-completed. Frank teaches learning from historical data may be done utilizing a predictor, which is 



Regarding Claim 15, 

The computer program product of claim 9, comprising instructions for the processor to perform the method for processing the customer request further comprising: computing … for each response by the customer in the on-line survey based on a set of historical response data.  


Although highly suggested, Henderson does not explicitly teach:
“…a predicted time duration…”

Frank teaches:
“…a predicted time duration…”



Henderson teaches conducting a survey request with pre-filled data. Frank teaches learning from historical data, collected over a period of time to train the data model.  It would have been obvious before the effective filing date request  a survey with pre-filled data, as taught by Henderson, learned predicted time durations, as taught by Frank, to   “determine[ing] a reasonably accurate conclusions regarding the affective response of the user to an event”, Frank [2046].  


Regarding Claim 16,  

The computer program product of claim 15, comprising instructions for the processor to perform the method for processing the customer request further comprising: associating index values of severity levels, acknowledge times, and updates to the predicted response data.  

[Similar to claim 5], [similar to claim 6]



Regarding Claim 17,  

A system comprising: at least one processor; and at least one computer-readable storage device comprising instructions that when executed causes performance of a method for processing requests in an enterprise app session between a service agent and a customer, the method comprising: resolving a customer request between the service agent and the customer for a customer service app by performing one or more actions, by the processor, on an enterprise network between a set comprising: the customer, an app of the enterprise network and the service agent; configuring the one or more actions into one or more event of customer support service associated with the customer request; sending an on-line survey to the customer after resolving the customer request by an on-line survey app to solicit response data about customer satisfaction wherein the on-line survey app generates the on-line survey; defining a set of fields for response data in the on-line survey to configure a set of inputs for the on-line survey app wherein the set of inputs at least comprises: a checkbox, a formula field and a numeric field data; pre-filling the response data by response data generated by an artificial intelligence (Al) app coupled to the on-line survey app for predicting the response data using a prediction solution application wherein the prediction data 


These claims are substantially similar to claim 8, and thus, is rejected for the reasons set forth above regarding claim 8. While claim 17 is directed system comprising: at least one processor; and at least one computer-readable storage device comprising instructions that when executed causes performance of a method for processing requests in an enterprise app session between a service agent and a customer, Henderson discloses the system as claimed  Henderson [column 9 lines 29-52 ];  Henderson [column 13 line 34-36]; Henderson [column 22 lines 12-20]  Henderson [Figure 1], [Figure 4A] , [Figure 6]. 

 and enabling the customer to selectively agree or disagree with pre-filled predicted response data in the on-line survey prior to and during a completing of the on-line survey to ensure a sufficient level of accuracy in results of the response data collected by the on-line survey.  

Henderson [column 13 lines 35-36] [Figure 6] teaches  receive post survey answers 621, post incident report appropriate? 622  yes or no. ;
 
Henderson [column 17 lines 12-19] an application criteria statement may specify that the related survey question should be included in a post incident survey if: (1) the attack vector=email, (2) the assigned person=Tim, (3) the business unit 

(Henderson teaches specifying that the related survey question should be included. The determination of  including the question in the survey “Yes” or not including the question in the survey “No” are steps to ensure a correlated response.)

Henderson [column 2 lines  30-42] teaches identified survey questions are automatically pre-completed. This involves, for each of the selected questions, executing auto populating instructions associated with selected identified survey questions … and retrieving answers to the selected identifies survey question from predefined data sources specified in the auto populate instruction., Henderson [column 2 lines  22-65] 



Regarding Claim 18,  

The system of claim 17, further comprising: calculating a customer satisfaction (CSAT) score for the customer with a predicted value for the customer based on the predicted response data.  




Regarding Claim 19,  
The system of claim 18, further comprising: suggesting a predicted value of the customer satisfaction score to the customer while the customer is filling out response data in the on-line survey.  

[similar to claim 14 ]


Regarding Claim 20,  
The system of claim 18, further comprising: associating index values of severity levels, acknowledge times, and updates to the predicted response data.

[similar to claim 16]


Conclusion


The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  PRNewswire ( “Salesforce Introduces Salesforce Einstein- Artificial Intelligence for Everyone”, 2016 ) discloses  “Sales Cloud Einstein,  is 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623